Citation Nr: 1629150	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-45 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus with diabetic nephropathy.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 




INTRODUCTION

The Veteran had active service from November 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) from April 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania that assigned a 20 percent disability rating for the Veteran's service-connected diabetes mellitus and denied the Veteran's claim for a total disability rating based on individual unemployability (TDIU) respectively.   

A February 2015 Board decision remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.     


FINDINGS OF FACT

1. The Veteran's diabetes mellitus is controlled with oral medication and diet; but regulation of activities and insulin are not required.

2. The Veteran has not shown that he is unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1. The criteria for an initial disability evaluation in excess of 20 percent for diabetes mellitus type II are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.119, Diagnostic Code 7913 (2015).

2. The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.314, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Regarding the Veteran's TDIU claim, a letter sent to the Veteran in March 2011 provided compliant notice.

Regarding the Veteran's claim for a rating in excess of 20 percent for diabetes mellitus, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice has served its purpose, and its application was no longer required. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2010 Statement of the Case (SOC) provided notice to the Veteran on the "downstream" issue of entitlement to an increased rating and May 2012, July 2012, and June 2015 Supplemental SOCs (SSOCs) readjudicated the matter after the Veteran and his representative responded and further development was completed.

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes reports of VA examinations; private treatment records; VA treatment records; and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  In so finding, the Board is cognizant that in the Veteran's second application for TDIU benefits dated in December 2014, in response to the question of whether he received or was expected to receive disability retirement benefits, the Veteran answered in the affirmative and referenced "S.S.D.I." [Social Security Disability Insurance].  VA is obligated to obtain Social Security Administration  (SSA) records if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  The Board declines to remand the case to request any available records from the SSA because there is no reasonable possibility that the records could persuade the Board that the benefit sought on appeal is warranted.  There is sufficient medical evidence of record (including evidence contemporaneous to the Veteran's new report of being in receipt or expecting to be in receipt of disability benefits) to assist the Board in determining the functional impact of the Veteran's service connected disabilities on his ability to engage in substantial gainful employment.  The Board is not bound by SSA determinations.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Also, applicable regulations place responsibility for the ultimate TDIU determination on the adjudicator, not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

The Veteran was afforded VA examinations in February 2010, March 2011, March 2015, and May 2015.  The Board finds these examinations adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and describes the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).  

The Board remanded the Veteran's claims in February 2015.  The decision remanded the case for a new VA examination to assess the severity of the Veteran's diabetes mellitus and for an opinion regarding the Veteran's functional limitations due to his service-connected disabilities.  The Veteran was afforded the appropriate VA examinations in March 2015 and May 2015.  Thus, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.
General Legal Principles

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The assignment of a particular Diagnostic Code depends wholly on the facts of the particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14. 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.






Analysis 

Entitlement to an Initial Rating in Excess of 20 Percent for Diabetes Mellitus 

The Veteran is currently assigned a 20 percent rating for his diabetes mellitus type II with diabetic nephropathy.  38 C.F.R. § 4.119, DC 7913.  

Under Diagnostic Code 7913, a 10 percent rating is warranted for diabetes mellitus that is manageable by restricted diet only.  A 20 percent rating is warranted for diabetes mellitus requiring insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2015).

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

Compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation under Diagnostic Code 7913.  Noncompensable complications are deemed to be part of the diabetic process under Diagnostic Code 7913. 38 C.F.R. § 4.119, Diagnostic Code 7913.

The Veteran was afforded a VA examination in February 2010.  The examination report indicates that the Veteran was diagnosed with diabetes mellitus in 2007 and started on metformin with no side effects and good control.  The Veteran did not require insulin dosing at any time.  He was seen by his doctor every four months with blood work between.  The Veteran reported symptoms of hyperglycemia and thirst throughout the day with drinking resolving the symptomatology.  He also reported symptoms of hypoglycemia, every two weeks feeling clammy and sweaty.  The Veteran denied ketoacidosis episodes.  He also denied any hospitalizations for ketoacidosis, hyperglycemia, or hypoglycemia.  He is on a restricted carbohydrate diet but loves to eat sweets.  The Veteran denied any weight loss or weight gain.  The Veteran denied any restrictions of activities related to diabetes.  Similarly, the Veteran's VA treatment records have shown that the Veteran's diabetes was well controlled and did not require use of insulin.  

In March 2011, the Veteran underwent a general VA examination in connection with his TDIU claim.  During the examination, the Veteran reported that he did not have any issues with hypoglycemia or ketacidosis and has not been hospitalized for either condition.  He reported that he follows an ADA diet and has recently lost some weight.  The Veteran reported that he walks one mile at least four times a week.  It takes him about 20 minutes.  The examiner further indicated that, the Veteran is able to do strenuous activity without hypoglycemic reactions.  The Veteran reported seeing his diabetic provider every six months for routine issues.  He denied any issues of pruritus.  The Veteran does report a loss of strength that he attributes to his diabetes.  The examiner further indicated that the Veteran's last diabetic eye examination did not reveal any retinopathy.  The examiner ultimately concluded that the Veteran's diabetes was under excellent control with his last A1C reading at 6.6 percent.   

The Veteran was afforded a VA examination in March 2015.  The examiner indicated that the Veteran's diabetes is managed by restricted diet and prescribed oral hypoglycemic agents.  The Veteran does not require regulation of activities as part of the medical management of his diabetes mellitus.  The Veteran visits his diabetic care provider less than 2 times per month for episodes of ketoacidosis or hypoglycemia.  The Veteran did not experience any hospitalizations for episodes of ketoacidosis or hypoglycemic reactions.  

The Veteran did not have progressive unintentional weight loss or loss of strength attributable to diabetes mellitus.  Regarding complications, the examination report shows that the Veteran had diabetic nephropathy or renal dysfunction caused by his diabetes mellitus.  The examiner noted that a primary care note dated January 2015 indicated that the Veteran's diabetes mellitus was in good control with HbA1C at 7.1 on Glipizide 5 mg once a day.

The Board finds the VA examiners' opinions adequate and highly probative to the question at hand.  The examiners possessed the necessary education, training, and expertise to provide the requested evaluations.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners reviewed the Veteran's claims file, which contained his statements, service treatment records, and post-service medical evidence.  

The Board notes that in an October 2009 note Dr. R.O., D.O. stated, "The [Veteran's] diabetes has been essentially uncontrolled . . . I have basically restricted all activities . . . at times he cannot feel his foot and now with the dizziness, headaches, I am concerned that his physical activities are suffering."  See January 2015 Appellate Brief.  However, as the overwhelming evidence, including the Veteran's VA examination reports and VA and private medical treatment records, indicates that the Veteran's diabetes has been controlled and that he has not required insulin or a medical regulation of activities, the Board finds that the October 2009 note is not a credible description of the severity of the Veteran's diabetes.  The rating criteria under Diagnostic Code 7913 include successive rating criteria, whereby the evaluation of each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that did not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  As the Veteran does not require insulin and there is no medical evidence that his activities must be regulated on account of his diabetes, a rating in excess of 20 percent is not warranted.
The Board has also considered whether the Veteran was entitled to a separate compensable rating for his service connected diabetic nephropathy.  However, during the May 2015 VA examination, the Veteran denied symptoms of diabetic nephropathy and did not require dialysis.  Crucially, the VA examiner noted that the 
Veteran was diagnosed with diabetic nephropathy in 2010, and that the Veteran has had no further complications.  There were no hospitalizations or procedures secondary to diabetic nephropathy. The examiner indicated that the Veteran's "GFR" dated in January 2015 was within normal limits.  BUN and creatinine were within normal limits in March 2015.  Microalbumin creatinine ratio in March 2015 was elevated, but consistent with the Veteran's known diagnosis of diabetic nephropathy.  Thus, the competent medical evidence does not show that a separate compensable rating is warranted.  See 38 C.F.R. § 4.115a, (evaluating renal dysfunction).    

Other Considerations

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  In particular, the Board notes that the VA examination reports describe the effects of the Veteran's diabetes mellitus disability on his daily life.  The Board has also considered whether referral for extraschedular consideration is suggested by the record.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See also 38 C.F.R. § 3.321(b)(1).
With respect to the first prong of Thun, the Veteran reports that his diabetes medication causes severe diarrhea.  He further reports that his diabetes mellitus causes frequent urination and feelings of weakness and tiredness, and sleep trouble.   See November 2010 VA Form 9; December 2010 Correspondence.  The March 2011 VA examination report shows the Veteran reported urgency which he attributed to an enlarged prostate at the time.  Crucially, the VA examiner indicated that the Veteran's complaints "would not be secondary to diabetes" and there is no other medical evidence of record to the contrary.  In regard to the Veteran's generalized complaints of feelings of weakness and tiredness, and sleep trouble and diarrhea as a side effect to various medications he takes for his service connected disabilities, the Veteran has not described any unusual or exceptional features associated with his diabetes, or described how his diabetes impacts him in an unusual or exceptional manner.  The rating criteria specifically provide that "noncompensable complications are considered part of the diabetic process under diagnostic code 7913."  There is no credible lay evidence or medical evidence that shows the Veteran suffers from additional compensable complications of diabetes mellitus.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his diabetes mellitus with diabetic nephropathy.  Therefore, the Board need not proceed to consider the second factor, i.e., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.  The criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 
  
In sum, there is no basis for higher evaluations for the Veteran's service-connected diabetes with diabetic nephropathy.  

Entitlement to Total Disability Based on Individual Unemployabililty (TDIU)

The Veteran claims that his service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  

Schedular TDIU may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a). 

In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id.  

In determining whether an appellant is entitled to a TDIU, the Veteran's non service-connected disabilities and advancing age may not be considered.  38 C.F.R. § 4.19.

The Board notes that the Veteran is in receipt of service connection for coronary artery disease, evaluated as 60 percent disabling; diabetes mellitus with diabetic nephropathy, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss disability and erectile dysfunction, each evaluated as noncompensable.  As the Veteran's combined disability rating is 70 percent, the ratings satisfy the schedular TDIU requirements and, therefore, the Board must determine whether the Veteran is, in fact, unemployable due to his service-connected disabilities.

In a December 2010 statement the Veteran reports, "I am having a hard time working as I need medication to get through the day and medication the next day to try to get back to being able to manage pain.  The true test is of course working a couple days in a row and I did this month of December and even limiting the amount of lifting and moving heavy objects.  I am still paying the price 2 weeks later although I have cut down on pain medication.  During working hours I was taking 4 to 5 Aleve a day.  If it got too bad I would take Hydrocodone.  I have VA prescriptions for Naproxen and cyclobenzaprine.  This has caused me to be unable to sleep for any length of time usually getting 2 hours of sleep at a time leaving me weak and tired throughout the day.  This factor has caused me to miss work on several occasions and probably is one of the factors that has caused the employer not to put me on the schedule as much.  Along with the economy, these factors have contributed to my unemployability.  Also contributing to this is the fact that I need to a restroom break every hour if not more . . . With all these health issues, it is hard to find a company that wants to hire you."  See also June 2011 Notice of Disagreement.

During the Veteran's May 2015 VA examination, the examiner opined that the Veteran's service-connected disabilities do not impact his ability to work.  The examiner reasoned that, "The Veteran was employed as a bartender for years until early 2015 [sic].  He suffered a stroke (which is unrelated to his service connected disabilities).  He reports that he was not able to work after his stroke, secondary to complications he has suffered.  The Veteran is able to perform all of his activities of daily living independently.  It was recommended to him not to drive secondary to his unrelated medical problems.  The Veteran's service connected injuries and problems would not preclude employment, especially in a sedentary job, such as a desk job."  See also March 2015 VA Examination  Report.  Notably, November 2014 and May 2015 rating decisions denied service connection for cerebrovascular accident, claimed as stroke.  See also May 2015 VA Examination Report.  

The Board finds the VA examiners' opinions adequate and highly probative to the question at hand.  The examiners possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The VA examiners conducted extensive examinations; the opinions were based on a review of the Veteran's claims file, which contained his statements, service treatment records, and post-service medical evidence.  It is clear that the examiners took into consideration all relevant factors in giving their opinions. 

Notably, in a March 2014 statement, the Veteran reported that he suffered a stroke in March 2012, which he was told was due to atrial fibulation.  He further reports that prior to the stroke he was working two jobs and lost one because of the stroke.  He reports that he retained the other job because he is good friends with the CEO.  He reports that he usually only works one day a week and there has to be someone present to help him.  He reports that it is becoming harder to go to work and stand for 7 hours even if it is only one day a week.  See March 2014 Statement of the Case.

The Board recognizes that the Veteran claims that his service-connected coronary artery disease and diabetes mellitus have some impact on his ability to obtain and maintain substantially gainful employment.  However, the Veteran has reported, and the medical evidence shows, that his non service-connected disabilities, i.e. complications related to his strokes, prevent him from engaging in substantially gainful employment.  As noted above, non service-connected disabilities may not be a consideration when determining eligibility for a TDIU.  While the Board is sympathetic to the limitations the Veteran faces, the Board is prevented from considering these disabilities as a factor leading to the Veteran's unemployability.  Moreover, the Veteran's limitations due to his service-connected disabilities are considered in the 70 percent combined disability rating he receives.  Indeed, the assignment of the 70 percent schedular rating is recognition of the functional limitations caused by his disabilities and that rating contemplates the severity and overall impact the symptoms have on the Veteran's life.  As such, the evidence does not persuasively support a finding that the Veteran is unable to obtain and maintain substantially gainful employment solely due to his service-connected disabilities.  See 38 C.F.R. §4.19.  

For all the foregoing reasons, the Board finds that the claims for a higher disability rating for the Veteran's service-connected diabetes mellitus and TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus is denied. 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


